942 F.2d 792
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NATIONAL LABOR RELATIONS BOARD, Petitioner-Appellant,v.UNITED BROTHERHOOD OF CARPENTERS & JOINERS OF AMERICA,AFL-CIO, CARPENTERS LOCAL UNION NO. 316,Respondent-Appellee.
No. 90-70076.
United States Court of Appeals, Ninth Circuit.
Submitted April 10, 1991.*Decided Aug. 28, 1991.

1
Before HUG and POOLE, Circuit Judges, and ATKINS** District Judge.


2
MEMORANDUM***


3
The National Labor Relations Board (hereinafter "the NLRB") seeks enforcement of its order directing Carpenters Local Union No. 316 to cease and desist from coercing employees to attend pro-union demonstrations.   The NLRB three-member panel issued the subject order on October 31, 1988, in agreement with the ALJ's March 28, 1988 order, finding that the Union violated § 8(b)(1)(A) and (2) of the Act, 29 U.S.C. 158(b)(1)(A) and (2), by threatening to assign, and thereafter assigning, lower numbers on the out-of-work list to hiring hall registrants because they refused to attend the roll call at the remote hiring hall site where a strike was being held by a brother union.   The NLRB also ordered the Union to make whole for any losses the hiring hall registrants may have suffered as a result of the Union's discrimination against them, to restore them to their proper places on the hiring hall list, and to post appropriate notices.   The order was also made applicable to other individuals who may later be found to be similarly situated to the two named discriminates.   Requiring the employees who wanted to maintain their rankings on the out-of-work list to appear at a roving hiring hall where a strike was being held was a violation of the act and merely a subterfuge for requiring union activity as a condition of employment.   Because we find the law was correctly applied and that there is substantial evidence to support the NLRB's findings of fact, judgment shall enter enforcing the NLRB's order.   We AFFIRM.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 Honorable C. Clyde Atkins, Senior United States District Judge for the Southern District of Florida, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3